Citation Nr: 0511195	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.  The veteran filed a 
notice of disagreement in January 2003, the RO issued a 
statement of the case in April 2003, and the veteran filed a 
timely substantive appeal in December 2003.  


FINDING OF FACT

The veteran has PTSD which was caused combat during active 
duty in Vietnam between 1969 and 1970.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

The veteran essentially claims that he has PTSD primarily 
resulting from stressors arising from combat experiences 
while on a patrol boat in Vietnam.  Service connection for 
PTSD requires medical evidence diagnosing the condition, a 
link (established by medical evidence) between current 
symptoms and an inservice stressor, and credible supporting 
evidence that the claimed inservice stressor(s) occurred.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).

When the RO first considered the veteran's claim for service 
connection in December 2002, there was some question as to 
whether he actually had PTSD.  Following a November 2002 
examination, a VA examiner refused to diagnose PTSD and 
wrote:

It is not possible to make a diagnosis of 
PTSD . . . . While [the veteran's] 
reported history and presentation during 
[his] interview is suggestive of PTSD, 
there was clear over-endorsement of 
psychopathology on objective testing as 
can be seen in individuals who are 
malingering.  This leads to concern 
regarding the validity of his self-report 
of symptoms, a concern that is supported 
by documentation in the clinical record 
of probable exaggeration of physical 
symptoms . . . . There were also several 
inconsistencies between his report of the 
onset and severity of symptoms during 
evaluation in November and in his 
clinical record.  Due to the probable 
invalidity of some of his self-report and 
his pattern of responses on objective 
testing that is suggestive of 
malingering, no psychopathology 
(including PTSD) can be reliably 
diagnosed.

Yet VA treatment records dated in March 2003 and October 2003 
indicate that the veteran was diagnosed as having PTSD in a 
clinical setting.  Moreover, in a February 2003 letter, a VA 
psychologist concluded that the veteran had PTSD based on 
"traumatic experiences."  In a June 2003 letter, another VA 
psychologist diagnosed the veteran as having chronic PTSD 
based on Vietnam combat stressors.  In a June 2003 letter, a 
VA psychiatrist confirmed the diagnosis of PTSD.  In a 
September 2003 examination report, another VA psychiatrist 
specifically concluded that the veteran met the diagnostic 
criteria for PTSD, and that this condition arose from 
traumatic experiences during his tour in Vietnam.  In short, 
there is competent medical evidence that the veteran 
currently has PTSD linked to his reported Vietnam stressors.  
The only remaining question, then, is whether there is 
credible supporting evidence that the claimed inservice 
stressors occurred. 

In a September 2002 written statement, the veteran asserted 
that he had served aboard Navy river patrol boat "No. 27" 
in Vietnam between February 1969 and February 1970.  He said 
he was involved in numerous fire fights with the Vietcong and 
North Vietnam troops.  He said he witnessed men being wounded 
and killed on both sides almost daily.  In one particular 
incident in January 1969, the veteran and others were 
apparently on patrol in the Cau Mau peninsula during 
Operation Sea Float when they entered a small canal off the 
main river.  While cruising at approximately 10 knots, they 
suddenly started receiving small arms fire from both banks of 
the canal.  Returning fire, the veteran reportedly heard two 
loud explosions and his boat listed slightly.  They battled 
their way through the kill zone and beached the boats on the 
banks in the main river.  The veteran said he noticed his 
boat officer coming aft holding his arm and later discovered 
that the man's left wrist had been shot nearly off.  After 
administering first aid, the veteran reportedly found two 
more crewmembers who had been severely wounded, and three 
crewmembers of a nearby patrol boat had been killed.  During 
a September 2003 VA examination, the veteran restated some 
elements of this stressor incident.

The veteran's DD Form 214 indicates that he was an engineman, 
second class, and that he received a Vietnam Campaign Medal 
and a Vietnam Service Medal and Ribbon with a Bronze Star.  

The claims file includes an April 1969 commendation 
memorandum from the Commander of Coastal Division Thirteen to 
twelve servicemen, including the veteran.  The memorandum 
included the text of a message from the commander of a 
coastal surveillance force regarding the twelve servicemen's 
participation in special operations while engaging enemy 
positions in Vietnam on April 19, 1969.  The message included 
the following text (in all capitals):

1.  Your aggressive action in returning 
the fire of the enemy in Sea Lords 291 
produced a very successful mission.
2.  The combined GDA of 1 VC KIA, 46 
sampans destroyed, 2 motorized sampans 
destroyed, and 16 structures damaged will 
no doubt hinder the enemy's operations in 
that area. 
3.  Good shooting!  Well done!

Finally, the veteran's service personnel records reflect that 
in July 1970, he was approved for a Navy Commendation Medal.  
The summary of action for this medal reads as follows:

From February 1969 to February 1970, [the 
veteran] served as Engineman, Leading 
Petty Officer and mortar captain aboard 
Inshore Patrol Craft 27.  While serving 
in Coastal Division THIRTEEN at Cat Lo, 
Republic of Vietnam, [the veteran] 
boarded and searched numerous sampans and 
junks while participating in various 
MARKET TIME OPERATIONS.  In July of 1969, 
[the veteran] was transferred to Coastal 
Division ELEVEN where he participated in 
numerous Operation SEAFLOAT and TRAN HUNG 
DAO I operations.  In the course of these 
operations, [the veteran's] unit came 
under intense rocket, recoilless rifle, 
and small arms fire on no less than 10 
separate occasions.  On one such occasion 
in January of 1970, after a claymore mine 
exploded close astern of his unit, [the 
veteran] quickly reacted with suppressive 
fire from his mortar on suspected enemy 
positions.  His quick reaction and 
accurate fire were instrumental in the 
recovery of 7 unfired B-40 rockets, 
discharged in the enemy's flight.  

In the documentation associated with this award, it was noted 
that the "Combat Distinguishing Device" was also 
authorized.  

These detailed service awards, combined with the veteran's 
statements and the information found on his DD Form 214, are 
(in the Board's opinion) collectively sufficient to 
corroborate the claimed inservice stressors. 

In summary, there is medical evidence establishing a 
diagnosis of PTSD, credible supporting evidence that the 
claimed inservice stressors occurred, and a link (established 
by medical evidence) between current symptoms and the claimed 
inservice stressors.  All the criteria for a grant of service 
connection for PTSD are met.  Accordingly, resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran's PTSD was incurred in active service.  38 
U.S.C.A. § 5107.

In light of this result (a grant of service connection), a 
detailed discussion of VA's various duties to notify and 
assist with regard to this claim is unnecessary (because any 
potential failure of VA in fulfilling these duties is 
essentially harmless error). 

ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


